DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 11, 12, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Applicant’s election without traverse of 1, 4-10, 13-17, 19, and 20 in the reply filed on 2/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raftis (US 4,607,663).
Regarding claim 1, Raftis teaches an inlet end 18 (fig. 3) and an outlet end 24; a transition part 34 located between the inlet end and the outlet end; and, the check valve being asymmetrical about a horizontal longitudinal plane through the check valve, the horizontal longitudinal plane being coincident with a center axis (A-A) of the inlet end 

    PNG
    media_image1.png
    429
    718
    media_image1.png
    Greyscale


Regarding claims 4, and 6-8, Raftis further discloses (claim 4) a cuff on the inlet end, the cuff 20, 22 (see fig. 3 below) having an inner diameter greater than an inner diameter of the inlet end (inner diameter is shown to be slightly greater than the inlet inner diameter when the cuffs/straps are assembled to the valve and assembled around the inlet end of the valve; (claim 6) wherein the transition part 34 includes a support 66 .
    PNG
    media_image2.png
    487
    734
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 10, 13-17, 19, and 20 are allowed.
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Raftis fails to disclose wherein a third distance, measured from the center axis to an outside bottom the cuff is substantially the same size as a fourth distance, measured from the center axis to an outside bottom of the outlet end; wherein an upper portion of the vertically orientated lips is more rigid compared with a lower portion of the vertically orientated lips (see marked-up picture; wherein a first distance from the center axis to an inner surface of an upper portion of the transition part increases, in a direction from the inlet end to the outlet end, at a greater rate than a second distance from the center axis to an inner surface of a lower portion of the transition part; the claimed slope of the line along the upper portion being greater than the slope of a line along the lower portion as well as the slope of the line along the inner surface of the lower portion of the transition part is not zero. The slope of the upper and lower portions of Raftis is equal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duer (US 5, 727593) teaches a reinforced duckbill valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799